Hanna, J.
Suit ou an appeal bond. Answer: first, that the condition of the bond had been complied with; second, denial.
The bond was executed to obtain an appeal to this Court, from a judgment of the said Circuit Court, in a proceeding to compel Helm, the president of a bank, to transfer certain shares of the stock of said bank, or for damages, &c.
The judgment, upon which the bond was based, was that said stock should, within sixty days from the rendition of *434said judgment, be transferred, or, in default, there was a judgment for $200, the value thereof.
N~. Truster, G. Truster and B. F. Olaypool, for the appellants.
John S. Reid, for the appellee.
That judgment was affirmed in this Court, (12 Ind. 195,) on ^6, 1859. It had been rendered in the Court below at the March term, 1858. It is averred in the answer, that the opinion, &c. of this Court was filed in the Court below on September 19, 1859, and that on October 8, 1859, said transfer of stock was made, and a certificate tendered to the plaintiff; and that, as to the costs and 'damages adjudged in this Court, an execution had been issued and levied upon sufficient property, which remained undisposed of, to satisfy the same'.
Demurrers were overruled to the complaint, and to that part of the answer having reference to damages and costs; and sustained to that part averring a transfer and tender of the stock.
Trial, and judgment for plaintiff, for the amount of the original judgment and interest thereon.
Questions are presented upon the rulings on demurrers, and in refusing a new trial.
Was the transfer and tender of the stock an answer to a suit on the appeal bond, and if so, was it made in time?
The condition of the bond was to prosecute the appeal to effect, and abide by and pay all orders and judgments rendered or affirmed against them in this Court.
We are of opinion that the demurrer was well taken to the answer, and consequently was properly overruled to the complaint. The answer did not show that an assignment of the •stock had been made and tendered within the time limited.
Per Ouriam.
The judgment is affirmed, with 3 per cent, damages and costs.